Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with Petition for Extension of Time on 01/07/2022:
Claims 1 and 3-29 have been examined.
Claim 2 has been canceled by Applicant.
No claims have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1 and 3-27 rejected under 35 U.S.C. 103 as being unpatentable over Boye (Pub. No.: US 2020/0167579A1) in view of Lightner (US Pat. No.: 6732031B1), further in view of Weimerskirch (Pub. No.: US 2018/0293401A1), further in view of Lopez-Honojosa (Pub. No.: US 2018/0365400A1), and further in view of Kamhi (Pub. No.: US 2017/0343375A1).
As per claim 1, Boye discloses, through the invention (see entire document), a vehicle share I/O expander system for a vehicle, the vehicle share I/O expander system comprising: 
a telematic device (see entire document, particularly fig. 1-2, Para [0004, 0011, 0016-0020, 0025, 0027, 0029, 0033], claims 1, 11 – teaching vehicle control unit 15 in wireless communication with a remote device (not shown in the drawings), user’s mobile electronic device (not shown in the drawings), and server 9 that includes a communication device 10 in data communication with a server processor device 12 so that the server device 9 can be in data communication with the control unit 15 of the shared vehicle 1, the communication device 10 that can be any suitable communication devices that include cellular communication devices, and other networking interfaces for connecting to a remote device, the Internet, or any other data network).
The Examiner finds that the above “vehicle control unit in wireless communication with remote device, user’s mobile electronic device, and server that includes communication device in data communication with a server processor device so that the server device can be in data communication with the control unit of the shared vehicle, wherein the communication device can be any suitable communication devices that include cellular communication devices, and other networking interfaces for teach on telematic device, similar to how its taught and/or discussed in fig. 1a-c, 2a-f, Para [0112] in the instant application, wherein it is discussed that “ … telematic device 28 may be integral to the vehicle 22, alternatively is added to vehicle 22, may be a sole device.” 
a vehicle share 1/0 expander comprising:
a microprocessor, memory and firmware (see entire document, particularly fig. 1, Para [0016-0025]); 
communications circuitry (see entire document, particularly fig. 1, Para [0016-0025]); 
at least one internal interface (see entire document, particularly fig. 1, Para [0016-0019]); and 
at least one external interface (see entire document, particularly fig. 1, Para [0016-0019]); 
wherein said microprocessor, memory and firmware are configured to control said vehicle share I/O expander (see entire document, particularly fig. 1, Para [0016-0025]); 
wherein said microprocessor, memory and firmware are configured to control data through interface(s) (see entire document, particularly fig. 1, Para [0016-0019]); 
wherein said at least one internal interface is configured to obtain at least one unique personal attribute (see entire document, particularly Para [0002]); 
wherein said vehicle share I/O expander is configured to enable a defined set of controls to activate vehicle features through said at least one external interface for operation of said vehicle upon receiving a valid said at least one unique personal attribute (see entire document, particularly Para [0016-0020, 0024-0025, 0036], claims 15-16);
wherein said telematic device is configured to communicate with said vehicle share I/O expander to send and receive commands and vehicle share data (see entire document, particularly fig. 1-2, Para [0004, 0011, 0016-0020, 0025, 0027, 0029, 0033], claims 1, 11); 
wherein said telematic device is configured to monitor, log and communicate said vehicle share data to a remote device (see entire document, particularly fig. 1-2, Para [0004, 0011, 0018-0020, 0022, 
Boye does not explicitly disclose, through the invention, or is missing a telematic device configured to be connected to an 0BDII interface of the vehicle, the telematic device collecting vehicle data; microprocessor, memory and firmware configured to control data through said at least one internal interface and said at least one external interface; said at least one external interface configured to couple with a vehicle interface for communicating with a vehicle bus; at least one internal interface configured to obtain at least one unique personal attribute (although the Boye reference teaches, in Para [0002], “…  the key card that can be held to a reader of a shared vehicle to unlock or operate the vehicle; as a further security measure, if necessary, a personal identification number (PIN) assigned to, or defined by, the user; the PIN that can be entered into the shared vehicle to confirm the user's identity”); vehicle share data that is indicative of operation of the vehicle (although the Boye reference teaches, in Para [0014-0015, 0029, 0031] – teaching “… opening a door of the shared vehicle and switching on a lighting device; operations [that can be blocked] that include opening a door of the shared vehicle, accessing the trunk or storage area, or turning on the lights or other auxiliary electronics;” in Para [0018-0020] – teaching “…  automatically locking/unlocking door(s) of the vehicle;”  in Para [0037] – teaching “…  vehicle adjusting /correcting vehicle settings, such as automatically controlled seat position, steering wheel position, mirror position, settings for a cluster instrument panel;” in Para [0037] – teaching “…  restricting the shared vehicle's 1 speed so it does not exceed a certain level;” in Para [0040] – teaching “… allowing/restricting operation of the vehicle (e.g., govern or slow the speed of the vehicle 1), operation of the accessories (e.g., radio, HVAC), blocking operation of the shared vehicle for the unauthorized driver, wherein the Examiner finds that the functionalities performed or executed by vehicle(s), such as capabilities of being responsive to restricting speed, controlling/adjusting seat, controlling/adjusting steering wheel, controlling/adjusting mirror position, car radio, vehicle HVAC, lighting device(s), automatically locking/unlocking opening door(s) of the vehicle, are well known in the art as clear examples of operation(s) of the vehicle).
However, Lightner teaches through the invention (see entire document), particularly in fig. 1-2, 4, abstract, i) generating data representative of the vehicle's performance with at least one 
Lightner further teaches through the invention (see entire document), particularly in fig. 1-2, c5, line 36 through c6, line 31, and c6, line 58 through c7, line 20, a wireless diagnostic system 10 that communicates with a collection of vehicles 30 using a host computer system 12 and a standard wireless communications system 15; vehicle(s) 30 with data collector(s)/router(s) 35 in connection with OBD-II connector 120, through the OBD-II interface 102, and in connection with vehicle's OBD/ECU system 100 through shared electronic OBD buss 133, wherein the vehicle's OBD/ECU system 100 comprises multiple/plural OBD-II systems 121a, 121b.
The Examiner finds that the above, in the Lightner reference, teaches on a system, similar to the telematic device, in the instant application, configured to be connected (wirelessly or hardwired) to 0BDII interface of vehicle, the system, similar to the telematic device, in the instant application, configured to collect vehicle data, similar to how it is taught in the instant application.
Weimerskirch, in turn, teaches, through the invention (see entire document), particularly in fig. 1-3, Para [0005, 0023], claim 19, system for providing privacy protection of biometric related information for an occupant in a vehicle; the system that includes a memory device and a controller; the controller that includes the memory device and configured to receive biometric information for a vehicle occupant from a first mobile device; the controller further configured to receive a signal indicative of a privacy setting from a plurality of privacy settings to share the biometric information from one of a user interface mounted in the vehicle and the first mobile device; the controller further configured to transmit the biometric information externally from the vehicle to one of an emergency call center and a second mobile device based on the signal; the display 22 (or user interface) that enables the driver to select various options (e.g., vehicle only option, limited external option, and full external option, etc.) with respect to the amount of biometric data that is shared to electrical devices positioned external to the vehicle 12.
Weimerskirch further teaches, through the invention (see entire document), particularly in fig. 1-2, Para [0015], instrument panel 16 that generally includes a human machine interface ("HMI") display 22 (hereafter "display") (or user interface) that electronically communicates with the seat controller 18; while not shown, the seat controller 18 and the display 22 that may transmit/receive data to and from one another via a data communication bus (not shown); the bus that may be implemented as a High/Medium Speed Controller Area Network (CAN) bus, a Local Interconnect Network (LIN) bus, or other suitable bus generally situated to facilitate data transfer in the vehicle 12; the particular type of bus used that may be varied to meet the desired criteria of a particular implementation; that it is recognized that the seat controller 18 may transmit/data to and from any electrical devices as disclosed herein via the data communication bus; the display 22 that may be arranged to include various switches (or selectable switches) via a touch screen implementation to enable the driver or vehicle passenger to select the manner in which the biometric information is disseminated within the vehicle 12 and externally from the vehicle 12. 
The Examiner finds that the above “shared to electrical devices positioned external to the vehicle 12;” “one of an emergency call center and a second mobile device;” “one of a user interface mounted in the vehicle and the first mobile device,” in the Weimerskirch reference, teach on step for controlling data (via memory and firmware) through plurality of internal interfaces and plurality of external interfaces in the instant application.
Lopez-Honojosa, in turn, teaches, through the invention (see entire document), particularly in fig. 1-4, Para [0054-0055], the biometric authentication interfaces 109 and/or 117 that may implement biometric identification based on iris recognition or retinal scanning; iris recognition as an automated method of biometric identification that uses mathematical pattern-recognition techniques on video images of one or both of the irises of an individual's eyes, whose complex patterns are unique, stable, and can be seen from some distance; retinal scanning as a different, ocular-based biometric technology that uses the unique patterns on a person's retina blood vessels; iris recognition that uses video camera technology with subtle near infrared (IR) illumination to acquire images of the detail-rich, intricate structures of the iris which are visible externally; digital templates encoded from these patterns by mathematical and statistical algorithms that allow the identification of an individual or someone pretending to be that individual; a databases of enrolled templates that can be searched by a matcher engine at speeds measured in the 
The Examiner finds that the above, in the Lopez-Honojosa reference, teach on step for obtaining (via at least one internal interface) at least one unique personal attribute in the instant application.
Kamhi, in turn, teaches, through the invention (see entire document), particularly in fig. 1-2, Para [0051, 0087], sensor data that relates to features such as vehicle operations, vehicle position, and vehicle pose, …, and environmental-characteristics pertaining to a vehicle interior or outside of the vehicle; the above arrangement that can be configured so that the controller system 20 communicates with, or at least receives signals from sensors of the sensor sub-system 60, via wired or short-range wireless communication links 116, 120.
Additionally, the Examiner finds that Kamhi reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Kamhi teach on obtaining and transmitting/sharing vehicle data indicative of operation of the vehicle.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Boye by incorporating, applying and utilizing the above steps, technique and features as taught by Lightner. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to both access and send data over the ODB-II connector using a remote, wireless system that connects to the Internet using an airlink; to remotely characterize a vehicle's performance (see entire Lightner document, particularly c2, lines 49-57); 

by incorporating, applying and utilizing the above steps, technique and features as taught by Lopez-Honojosa. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide for biometric authentication and control for connected vehicles and autonomous vehicles; to authorize or authenticate a user through biometric authentication or authorization for access to a vehicle electronic system or vehicle electronic device; to confirm or authorize a rideshare passenger for a rideshare trip through the use of biometric authorization/authentication; to provide a biometric authentication interface integrated or disposed on a visor attached to a vehicle cabin for use in authorizing a user with one or more biometric identifiers (see entire Lopez-Honojosa document, particularly Para [0008-0011]); and
by incorporating, applying and utilizing the above steps, technique and features as taught by Kamhi. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to communicate data or at least receives signals from sensors of the sensor sub-system, via wired or short-range wireless communication links (see entire Kamhi document, particularly Para [0087]).

Claim 2 canceled.

As per claim 3, Boye further discloses, through the invention (see entire document), at least one internal interface that includes biometric circuitry and said at least one unique personal attribute is a biometric attribute (see entire document, particularly Para [0012-0013, 0023-0025]).  

As per claim 4, Boye further discloses, through the invention (see entire document), biometric attribute selected from the group of face data, fingerprint data, voice data or eye data (see entire document, particularly Para [0012-0013, 0023-0025]).

As per claim 5, Boye further discloses, through the invention (see entire document), at least one internal interface that includes communication circuitry and said at least one unique personal attribute is a personal device (see entire document, particularly Para [0009, 0025, 0033]).

As per claim 6, Boye further discloses, through the invention (see entire document), personal device selected from the group of a smart phone, a smart watch, a smart device, or an app on a smart device (see entire document, particularly Para [0009, 0025, 0033]).

As per claim 7, Boye further discloses, through the invention (see entire document), at least one internal interface that includes proximity circuitry and said at least one unique personal attribute is a proximity device (see entire document, particularly fig. 1-2, Para [0018, 0021, 0023, 0025, 0031] – teaching image sensors, camera, fingerprint sensors, card reader(s), light/non-visible light sensor(s), camera identifying a driver's license 14 of the user 5 holding the driver's license 14 in front of or proximal to the camera so that the camera can capture an image of the license 14).

As per claim 8, Boye further discloses, through the invention (see entire document), an area configured to restrict sensing and communication within said vehicle (see entire document, particularly Para [0002, 0009, 0011, 0014, 0015, 0018, 0024-0025, 0027, 0040] – teaching, in Para [0040], the shared vehicle 1 that can allow or request the driver to continue operating the shared vehicle 1 but restrict or disable operation of the vehicle (e.g., govern or slow the speed of the vehicle 1), restrict operation of the accessories (e.g., radio, HVAC), or otherwise interrupt or limit use of the shared vehicle 1; the shared vehicle 1 that automatically or autonomously drives to a determined location or the nearest place to park the vehicle 1; operation of the shared vehicle 1 that also can be blocked for the unauthorized driver).

As per claim 9, Boye further discloses, through the invention (see entire document), area configured to restrict sensing and communication that houses an electronic vehicle key device (see entire document, particularly Para [0002, 0009, 0011, 0014, 0015, 0018, 0024-0025, 0027, 0040] – teaching, in Para [0015], functions or operations other than starting or driving the vehicle that also can be blocked until the user's authority to operate the shared vehicle is determined; teaching, in Para [0018], identification or key card to the enabling device 2 via the electrical system 7).

As per claim 10, Boye further discloses, through the invention (see entire document), electronic vehicle key device coupled to said I/O expander for communication with said vehicle (see entire document, particularly Para [0002-0003, 0009, 0018, 0024, 0031] – teaching electronic device(s), key card that store user identification information, in numerous paragraphs through the invention).

As per claim 11, Boye does not explicitly disclose, through the invention, or is missing at least one internal interface configured to connect to the vehicle bus to send and receive vehicle commands.
However, Weimerskirch teaches, through the invention (see entire document), particularly fig. 1-2, Para [0015], instrument panel 16 that generally includes a human machine interface ("HMI") display 22 (hereafter "display") (or user interface) that electronically communicates with the seat controller 18; while not shown, the seat controller 18 and the display 22 that may transmit/receive data to and from one another via a data communication bus (not shown); the bus that may be implemented as a High/Medium Speed Controller Area Network (CAN) bus, a Local Interconnect Network (LIN) bus, or other suitable bus generally situated to facilitate data transfer in the vehicle 12; the particular type of bus used that may be varied to meet the desired criteria of a particular implementation; that it is recognized that the seat controller 18 may transmit/data to and from any electrical devices as disclosed herein via the data communication bus; the display 22 that may be arranged to include various switches (or selectable switches) via a touch screen implementation to enable the driver or vehicle passenger to select the manner in which the biometric information is disseminated within the vehicle 12 and externally from the vehicle 12. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the 

As per claim 12, Boye does not explicitly disclose, through the invention, or is missing at least one internal interface configured to connect to a digital switch, wherein said digital switch is configured to connect to the vehicle bus to enable activation and deactivation of said vehicle.
However, Weimerskirch teaches, through the invention (see entire document), particularly fig. 1-2, Para [0015], instrument panel 16 that generally includes a human machine interface ("HMI") display 22 (hereafter "display") (or user interface) that electronically communicates with the seat controller 18; while not shown, the seat controller 18 and the display 22 that may transmit/receive data to and from one another via a data communication bus (not shown); the bus that may be implemented as a High/Medium Speed Controller Area Network (CAN) bus, a Local Interconnect Network (LIN) bus, or other suitable bus generally situated to facilitate data transfer in the vehicle 12; the particular type of bus used that may be varied to meet the desired criteria of a particular implementation; that it is recognized that the seat controller 18 may transmit/data to and from any electrical devices as disclosed herein via the data communication bus; the display 22 that may be arranged to include various switches (or selectable switches) via a touch screen implementation to enable the driver or vehicle passenger to select the manner in which the biometric information is disseminated within the vehicle 12 and externally from the vehicle 12. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Boye by incorporating, applying and utilizing the above steps, technique and features as taught by Weimerskirch. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide privacy protection of biometric related information for an occupant in a vehicle; to facilitate data transfer in the vehicle (see entire Weimerskirch document, particularly Para [0003-0005, 0015]).

As per claim 13, Boye does not explicitly disclose, through the invention, or is missing a plurality of internal interfaces. 
However, Weimerskirch teaches, through the invention (see entire document), particularly fig. 1-3, Para [0005, 0023], claim 19, system for providing privacy protection of biometric related information for an occupant in a vehicle; the system that includes a memory device and a controller; the controller that includes the memory device and configured to receive biometric information for a vehicle occupant from a first mobile device; the controller further configured to receive a signal indicative of a privacy setting from a plurality of privacy settings to share the biometric information from one of a user interface mounted in the vehicle and the first mobile device; the controller further configured to transmit the biometric information externally from the vehicle to one of an emergency call center and a second mobile device based on the signal; the display 22 (or user interface) that enables the driver to select various options (e.g., vehicle only option, limited external option, and full external option, etc.) with respect to the amount of biometric data that is shared to electrical devices positioned external to the vehicle 12.
Weimerskirch further teaches, through the invention (see entire document), particularly fig. 1-2, Para [0015], instrument panel 16 that generally includes a human machine interface ("HMI") display 22 (hereafter "display") (or user interface) that electronically communicates with the seat controller 18; while not shown, the seat controller 18 and the display 22 that may transmit/receive data to and from one another via a data communication bus (not shown); the bus that may be implemented as a High/Medium Speed Controller Area Network (CAN) bus, a Local Interconnect Network (LIN) bus, or other suitable bus generally situated to facilitate data transfer in the vehicle 12; the particular type of bus used that may be varied to meet the desired criteria of a particular implementation; that it is recognized that the seat controller 18 may transmit/data to and from any electrical devices as disclosed herein via the data communication bus; the display 22 that may be arranged to include various switches (or selectable switches) via a touch screen implementation to enable the driver or vehicle passenger to select the manner in which the biometric information is disseminated within the vehicle 12 and externally from the vehicle 12. 
The Examiner finds that the above “shared to electrical devices positioned external to the vehicle 12;” “one of an emergency call center and a second mobile device;” “one of a user interface mounted in the teach on step for controlling data (via memory and firmware) through plurality of internal interfaces and plurality of external interfaces in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Boye by incorporating, applying and utilizing the above steps, technique and features as taught by Weimerskirch. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide privacy protection of biometric related information for an occupant in a vehicle; to facilitate data transfer in the vehicle (see entire Weimerskirch document, particularly Para [0003-0005, 0015]).

As per claim 14, Boye further discloses, through the invention (see entire document), interface connecting/connected to circuitry selected from the group of digital switch circuitry, communications circuitry, or an electronic vehicle key device (see entire document, particularly Para [0002-0003, 0009, 0018, 0024, 0031]).
Boye does not explicitly disclose, through the invention, or is missing a plurality of internal interfaces connecting/connected to circuitry selected from the group of digital switch circuitry, communications circuitry, the vehicle bus.
However, Weimerskirch teaches, through the invention (see entire document), particularly fig. 1-3, Para [0005, 0023], claim 19, system for providing privacy protection of biometric related information for an occupant in a vehicle; the system that includes a memory device and a controller; the controller that includes the memory device and configured to receive biometric information for a vehicle occupant from a first mobile device; the controller further configured to receive a signal indicative of a privacy setting from a plurality of privacy settings to share the biometric information from one of a user interface mounted in the vehicle and the first mobile device; the controller further configured to transmit the biometric information externally from the vehicle to one of an emergency call center and a second mobile device based on the signal; the display 22 (or user interface) that enables the driver to select various options (e.g., vehicle only shared to electrical devices positioned external to the vehicle 12.
Weimerskirch further teaches, through the invention (see entire document), particularly fig. 1-2, Para [0015], instrument panel 16 that generally includes a human machine interface ("HMI") display 22 (hereafter "display") (or user interface) that electronically communicates with the seat controller 18; while not shown, the seat controller 18 and the display 22 that may transmit/receive data to and from one another via a data communication bus (not shown); the bus that may be implemented as a High/Medium Speed Controller Area Network (CAN) bus, a Local Interconnect Network (LIN) bus, or other suitable bus generally situated to facilitate data transfer in the vehicle 12; the particular type of bus used that may be varied to meet the desired criteria of a particular implementation; that it is recognized that the seat controller 18 may transmit/data to and from any electrical devices as disclosed herein via the data communication bus; the display 22 that may be arranged to include various switches (or selectable switches) via a touch screen implementation to enable the driver or vehicle passenger to select the manner in which the biometric information is disseminated within the vehicle 12 and externally from the vehicle 12. 
The Examiner finds that the above “shared to electrical devices positioned external to the vehicle 12;” “one of an emergency call center and a second mobile device;” “one of a user interface mounted in the vehicle and the first mobile device,” in the Weimerskirch reference, teach on step for controlling data (via memory and firmware) through plurality of internal interfaces and plurality of external interfaces in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Boye by incorporating, applying and utilizing the above steps, technique and features as taught by Weimerskirch. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide privacy protection of biometric related information for an occupant in a vehicle; to facilitate data transfer in the vehicle (see entire Weimerskirch document, particularly Para [0003-0005, 0015]).

As per claim 15, Boye further discloses, through the invention (see entire document), interface enabling said defined set of controls to activate or deactivate vehicle features (see entire document, particularly Para [0016-0020, 0024-0025, 0036], claims 15-16). 
Boye does not explicitly disclose, through the invention, or is missing plurality of internal interfaces.
However, Weimerskirch teaches, through the invention (see entire document), particularly fig. 1-3, Para [0005, 0023], claim 19, system for providing privacy protection of biometric related information for an occupant in a vehicle; the system that includes a memory device and a controller; the controller that includes the memory device and configured to receive biometric information for a vehicle occupant from a first mobile device; the controller further configured to receive a signal indicative of a privacy setting from a plurality of privacy settings to share the biometric information from one of a user interface mounted in the vehicle and the first mobile device; the controller further configured to transmit the biometric information externally from the vehicle to one of an emergency call center and a second mobile device based on the signal; the display 22 (or user interface) that enables the driver to select various options (e.g., vehicle only option, limited external option, and full external option, etc.) with respect to the amount of biometric data that is shared to electrical devices positioned external to the vehicle 12.
Weimerskirch further teaches, through the invention (see entire document), particularly fig. 1-2, Para [0015], instrument panel 16 that generally includes a human machine interface ("HMI") display 22 (hereafter "display") (or user interface) that electronically communicates with the seat controller 18; while not shown, the seat controller 18 and the display 22 that may transmit/receive data to and from one another via a data communication bus (not shown); the bus that may be implemented as a High/Medium Speed Controller Area Network (CAN) bus, a Local Interconnect Network (LIN) bus, or other suitable bus generally situated to facilitate data transfer in the vehicle 12; the particular type of bus used that may be varied to meet the desired criteria of a particular implementation; that it is recognized that the seat controller 18 may transmit/data to and from any electrical devices as disclosed herein via the data communication bus; the display 22 that may be arranged to include various switches (or selectable switches) via a touch screen implementation to enable the driver or vehicle passenger to select the manner in which the biometric information is disseminated within the vehicle 12 and externally from the vehicle 12. 
teach on step for controlling data (via memory and firmware) through plurality of internal interfaces and plurality of external interfaces in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Boye by incorporating, applying and utilizing the above steps, technique and features as taught by Weimerskirch. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide privacy protection of biometric related information for an occupant in a vehicle; to facilitate data transfer in the vehicle (see entire Weimerskirch document, particularly Para [0003-0005, 0015]).

As per claim 16, Boye further discloses, through the invention (see entire document), interface connection to circuitry selected from the group of biometric circuitry, proximity circuitry and communications circuitry (see entire document, particularly fig. 1-2, Para [0012-0013, 0016-0025, 0031). 
Boye does not explicitly disclose, through the invention, or is missing plurality of internal interfaces.
However, Weimerskirch teaches, through the invention (see entire document), particularly fig. 1-3, Para [0005, 0023], claim 19, system for providing privacy protection of biometric related information for an occupant in a vehicle; the system that includes a memory device and a controller; the controller that includes the memory device and configured to receive biometric information for a vehicle occupant from a first mobile device; the controller further configured to receive a signal indicative of a privacy setting from a plurality of privacy settings to share the biometric information from one of a user interface mounted in the vehicle and the first mobile device; the controller further configured to transmit the biometric information externally from the vehicle to one of an emergency call center and a second mobile device based on the signal; the display 22 (or user interface) that enables the driver to select various options (e.g., vehicle only shared to electrical devices positioned external to the vehicle 12.
Weimerskirch further teaches, through the invention (see entire document), particularly fig. 1-2, Para [0015], instrument panel 16 that generally includes a human machine interface ("HMI") display 22 (hereafter "display") (or user interface) that electronically communicates with the seat controller 18; while not shown, the seat controller 18 and the display 22 that may transmit/receive data to and from one another via a data communication bus (not shown); the bus that may be implemented as a High/Medium Speed Controller Area Network (CAN) bus, a Local Interconnect Network (LIN) bus, or other suitable bus generally situated to facilitate data transfer in the vehicle 12; the particular type of bus used that may be varied to meet the desired criteria of a particular implementation; that it is recognized that the seat controller 18 may transmit/data to and from any electrical devices as disclosed herein via the data communication bus; the display 22 that may be arranged to include various switches (or selectable switches) via a touch screen implementation to enable the driver or vehicle passenger to select the manner in which the biometric information is disseminated within the vehicle 12 and externally from the vehicle 12. 
The Examiner finds that the above “shared to electrical devices positioned external to the vehicle 12;” “one of an emergency call center and a second mobile device;” “one of a user interface mounted in the vehicle and the first mobile device,” in the Weimerskirch reference, teach on step for controlling data (via memory and firmware) through plurality of internal interfaces and plurality of external interfaces in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Boye by incorporating, applying and utilizing the above steps, technique and features as taught by Weimerskirch. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide privacy protection of biometric related information for an occupant in a vehicle; to facilitate data transfer in the vehicle (see entire Weimerskirch document, particularly Para [0003-0005, 0015]).
As per claim 17, Boye does not explicitly disclose, through the invention, or is missing plurality of internal interfaces that enable recognition of said valid said at least one unique personal attribute (although 
However, Weimerskirch teaches, through the invention (see entire document), particularly fig. 1-3, Para [0005, 0023], claim 19, system for providing privacy protection of biometric related information for an occupant in a vehicle; the system that includes a memory device and a controller; the controller that includes the memory device and configured to receive biometric information for a vehicle occupant from a first mobile device; the controller further configured to receive a signal indicative of a privacy setting from a plurality of privacy settings to share the biometric information from one of a user interface mounted in the vehicle and the first mobile device; the controller further configured to transmit the biometric information externally from the vehicle to one of an emergency call center and a second mobile device based on the signal; the display 22 (or user interface) that enables the driver to select various options (e.g., vehicle only option, limited external option, and full external option, etc.) with respect to the amount of biometric data that is shared to electrical devices positioned external to the vehicle 12.
Weimerskirch further teaches, through the invention (see entire document), particularly fig. 1-2, Para [0015], instrument panel 16 that generally includes a human machine interface ("HMI") display 22 (hereafter "display") (or user interface) that electronically communicates with the seat controller 18; while not shown, the seat controller 18 and the display 22 that may transmit/receive data to and from one another via a data communication bus (not shown); the bus that may be implemented as a High/Medium Speed Controller Area Network (CAN) bus, a Local Interconnect Network (LIN) bus, or other suitable bus generally situated to facilitate data transfer in the vehicle 12; the particular type of bus used that may be varied to meet the desired criteria of a particular implementation; that it is recognized that the seat controller 18 may transmit/data to and from any electrical devices as disclosed herein via the data communication bus; the display 22 that may be arranged to include various switches (or selectable switches) via a touch screen implementation to enable the driver or vehicle passenger to select the manner in which the biometric information is disseminated within the vehicle 12 and externally from the vehicle 12. 
teach on step for controlling data (via memory and firmware) through plurality of internal interfaces and plurality of external interfaces in the instant application.
Lopez-Honojosa, in turn, teaches, through the invention (see entire document), particularly fig. 1-4, Para [0054-0055], the biometric authentication interfaces 109 and/or 117 that may implement biometric identification based on iris recognition or retinal scanning; iris recognition as an automated method of biometric identification that uses mathematical pattern-recognition techniques on video images of one or both of the irises of an individual's eyes, whose complex patterns are unique, stable, and can be seen from some distance; retinal scanning as a different, ocular-based biometric technology that uses the unique patterns on a person's retina blood vessels; iris recognition that uses video camera technology with subtle near infrared (IR) illumination to acquire images of the detail-rich, intricate structures of the iris which are visible externally; digital templates encoded from these patterns by mathematical and statistical algorithms that allow the identification of an individual or someone pretending to be that individual; a databases of enrolled templates that can be searched by a matcher engine at speeds measured in the millions of templates per second per (single-core) CPU, and with remarkably low false match rates; such a database of enrolled templates that can be maintained in, for example, a memory such as the memory 308 discussed and illustrated in FIG. 4.
The Examiner finds that the above, in the Lopez-Honojosa reference, teach on step for obtaining (via interface(s)) and enabling recognition of at least one valid unique personal attribute, in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Boye by incorporating, applying and utilizing the above steps, technique and features as taught by Weimerskirch. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide privacy protection of 
by incorporating, applying and utilizing the above steps, technique and features as taught by Lopez-Honojosa. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide for biometric authentication and control for connected vehicles and autonomous vehicles; to authorize or authenticate a user through biometric authentication or authorization for access to a vehicle electronic system or vehicle electronic device; to confirm or authorize a rideshare passenger for a rideshare trip through the use of biometric authorization/authentication; to provide a biometric authentication interface integrated or disposed on a visor attached to a vehicle cabin for use in authorizing a user with one or more biometric identifiers (see entire Lopez-Honojosa document, particularly Para [0008-0011]).

As per claim 18, Boye further discloses, through the invention (see entire document), receiving reservation data that enables validation of said unique personal attribute (see entire document, particularly Para [0002] – teaching user that receives a key card, which the user can use to book and operate the shared vehicles).

As per claim 19, Boye further discloses, through the invention (see entire document), reservation data that enables said defined set of controls to activate or deactivate said vehicle features (see entire document, particularly Para [0002] – teaching user that receives a key card, which the user can use to book and operate the shared vehicles). 

As per claim 20, Boye further discloses, through the invention (see entire document), defined set of controls as a limited set of controls (see entire document, particularly Para [0002, 0009, 0011, 0014, 0015, 0018, 0024-0025, 0027, 0040] – teaching, in Para [0040], the shared vehicle 1 that can allow or request the driver to continue operating the shared vehicle 1 but restrict or disable operation of the vehicle (e.g., govern or slow the speed of the vehicle 1), restrict operation of the accessories (e.g., radio, HVAC), or otherwise interrupt or limit use of the shared vehicle 1; the shared vehicle 1 that automatically or 
The Examiner finds that the above “restricting/restricted vehicle control,” in the Boye reference, teaches on “defined limited set of controls” in the instant application).

As per claim 21, Boye further discloses, through the invention (see entire document), defined set of controls as an unlimited set of controls (see entire document, particularly Para [0002, 0009, 0011, 0014, 0015, 0018, 0024-0025, 0027, 0040] – teaching, in Para [0040], the shared vehicle 1 that can allow or request the driver to continue operating the shared vehicle 1 but restrict or disable operation of the vehicle (e.g., govern or slow the speed of the vehicle 1), restrict operation of the accessories (e.g., radio, HVAC), or otherwise interrupt or limit use of the shared vehicle 1; the shared vehicle 1 that automatically or autonomously drives to a determined location or the nearest place to park the vehicle 1; operation of the shared vehicle 1 that also can be blocked for the unauthorized driver.
The Examiner finds that the above “allowing or requesting the driver to continue operating the shared vehicle,” in the Boye reference, teaches on “defined unlimited set of controls” in the instant application).

As per claim 22, Boye further discloses, through the invention (see entire document), defined set of controls as limited and selected from the group of open, lock, start, stop or geofence (see entire document, particularly fig. 2, Para [0002, 0009, 0016, 0018, 0020, 0024, 0029-0031, 0040], claims 4, 9, 17).

As per claim 23, Boye further discloses, through the invention (see entire document), telematic device that receives reservation data and said reservation data enables validation of said unique personal attribute (see entire document, particularly Para [0002] – teaching user that receives a key card, which the user can use to book and operate the shared vehicles). 

As per claim 24, Boye further discloses, through the invention (see entire document), reservation data that enables said defined set of controls to activate or deactivate said vehicle features (see entire document, particularly Para [0016-0020, 0024-0025, 0036], claims 15-16). 

As per claim 25, Boye further discloses, through the invention (see entire document), defined set of controls as a limited set of controls (see entire document, particularly Para [0002, 0009, 0011, 0014, 0015, 0018, 0024-0025, 0027, 0040] – teaching, in Para [0040], the shared vehicle 1 that can allow or request the driver to continue operating the shared vehicle 1 but restrict or disable operation of the vehicle (e.g., govern or slow the speed of the vehicle 1), restrict operation of the accessories (e.g., radio, HVAC), or otherwise interrupt or limit use of the shared vehicle 1; the shared vehicle 1 that automatically or autonomously drives to a determined location or the nearest place to park the vehicle 1; operation of the shared vehicle 1 that also can be blocked for the unauthorized driver.
The Examiner finds that the above “restricting/restricted vehicle control,” in the Boye reference, teaches on “defined limited set of controls” in the instant application).

As per claim 26, Boye further discloses, through the invention (see entire document), defined set of controls as an unlimited set of controls (see entire document, particularly Para [0002, 0009, 0011, 0014, 0015, 0018, 0024-0025, 0027, 0040] – teaching, in Para [0040], the shared vehicle 1 that can allow or request the driver to continue operating the shared vehicle 1 but restrict or disable operation of the vehicle (e.g., govern or slow the speed of the vehicle 1), restrict operation of the accessories (e.g., radio, HVAC), or otherwise interrupt or limit use of the shared vehicle 1; the shared vehicle 1 that automatically or autonomously drives to a determined location or the nearest place to park the vehicle 1; operation of the shared vehicle 1 that also can be blocked for the unauthorized driver.
The Examiner finds that the above “allowing or requesting the driver to continue operating the shared vehicle,” in the Boye reference, teaches on “defined unlimited set of controls” in the instant application).

As per claim 27, Boye further discloses, through the invention (see entire document), defined set of controls as limited and selected from the group of open, lock, start, stop or geofence (see entire document, particularly fig. 2, Para [0002, 0009, 0016, 0018, 0020, 0024, 0029-0031, 0040], claims 4, 9, 17).

2.	Claims 28-29 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boye, Lightner, Weimerskirch, Lopez-Honojosa and Kamhi, further in view of Lee (Pub. No.: KR 101768449B1, with publication date August 16, 2017).
As per claim 28, Boye does not explicitly disclose, through the invention, or is missing microprocessor configured to interface with an electronic vehicle key device, the electronic vehicle key device having a button, wherein the microprocessor is configured to perform an actuation validation process where a button-depressed or a button-released condition is monitored without a need to know the actual hardware configuration of the electronic vehicle key device. 
However, Lee teaches, through the invention (see entire document), particularly abstract, Para [0004, 0010-0012, 0015-0016], claim 2, a car remote control key as a lock button that can lock and unlock the door, an unlock button, a trunk button that can open the trunk, and a panic that can generate an alarm sound in the car; that includes a button, etc., and transmits a vehicle control command corresponding to the pressed button on a radio signal; comparing the stop mode button state information stored in the stop mode button state storage unit with the wakeup mode button state information stored in the wakeup mode button state storage unit when a wakeup mode setting signal is input from the mode determination unit to determine whether they match; determining whether different mode button status information match.
The Examiner finds that the above steps for “determining whether different mode button status information match, when button is pressed” in the Lee reference, teach on step for “performing an actuation validation process where a button-depressed or a button-released condition is monitored without the need to know the actual hardware configuration of the electronic vehicle key device,” in the instant application, because it is well known in the art that a well-known in the art step for “validation of actuation of something” is typically a product of a comparison process when something has to match something in order to be validated for actuation.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Boye by incorporating, applying and utilizing the above steps, technique and features as taught by Lee. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to diagnose a button failure of a remote controller key of a vehicle which enable a user to recognize that a failure occurs in a remote controller key by stopping an operation of a wireless communication unit so as not to transmit a vehicle control command on the whole  button of the remote controller key when any one of buttons of the remote controller key is broken (see entire Lee document, particularly abstract).
As per claim 29, Boye does not explicitly disclose, through the invention, or is missing microprocessor configured to interface with an electronic vehicle key device, the electronic vehicle key device having a button, wherein the microprocessor is configured to perform a health check and report a fault if required. 
However, Lee teaches, through the invention (see entire document), particularly abstract, Para [0032, 0036, 0038], an apparatus and a method for diagnosing a button failure of a remote controller key of a vehicle; more particularly … an apparatus and a method for diagnosing a button failure of a remote controller key of a vehicle which enable a user to recognize that a failure occurs in a remote controller key by stopping an operation of a wireless communication unit so as not to transmit a vehicle control command on the whole  button of the remote controller key when any one of buttons of the remote controller key is broken; the button state information that indicates whether each button is in an ON state or an OFF state; failure alarm unit 50 that receives a button failure signal from the button failure determination unit 33 and alerts the user that the button has failed.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Boye by incorporating, applying and utilizing the above steps, technique and features as taught by Lee. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to diagnose a button failure of a remote controller key of a vehicle which enable a user to recognize that a failure occurs in a remote controller key by stopping 

Response to Arguments
1.	In response to applicant’s argument, on page 7 of the remarks, filed on 01/07/2022, that there is no teaching, suggestion, or motivation to combine the references (e.g., “[a]pplicant submits that even if Boye teaches a telematic device (which Applicant does not submit), and even if Lightner teaches the claimed connection to an OBD-11 interface (which Applicant does not submit), there is no motivation to combine the teachings of Boye and Lightner,” AND, in response to applicant’s argument, on page 8 of the remarks, filed on 01/07/2022, that there is no teaching, suggestion, or motivation to combine the references (e.g., “[a]pplicant submits that the cited combination of references is improper, as there is no motivation to combine the teachings of Boye and Lightner,” the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, it is discussed, on pages 5-9 of the office action above, as the following:
Boye does not explicitly disclose, through the invention, or is missing a telematic device configured to be connected to an 0BDII interface of the vehicle, the telematic device collecting vehicle data; microprocessor, memory and firmware configured to control data through said at least one internal interface and said at least one external interface; said at least one external interface configured to couple with a vehicle interface for communicating with a vehicle bus; at least one internal interface configured to obtain at least one unique personal attribute (although the Boye reference teaches, in Para [0002], “…  the key card that can be held to a reader of a shared vehicle to unlock or operate the vehicle; as a further security measure, if necessary, a personal identification number (PIN) assigned to, or defined by, the user; the PIN that can be entered into the shared vehicle to confirm the user's identity”); vehicle share data that is 
However, Lightner teaches through the invention (see entire document), particularly in fig. 1-2, 4, abstract, i) generating data representative of the vehicle's performance with at least one microcontroller disposed within the vehicle; ii) transferring the data through an OBD, OBD-II or equivalent electrical connector to a data collector/router that includes a microprocessor and an electrically connected wireless transmitter; iii) transmitting a data packet representing the data with the wireless transmitter over an airlink to a wireless communications system and then to a host computer; and iv) analyzing the data packet with the host computer to characterize the vehicle's performance. 
Lightner further teaches through the invention (see entire document), particularly in fig. 1-2, c5, line 36 through c6, line 31, and c6, line 58 through c7, line 20, a wireless diagnostic system 10 that communicates with a collection of vehicles 30 using a host computer system 12 and a standard wireless communications system 15; vehicle(s) 30 with data collector(s)/router(s) 35 in connection with OBD-II connector 120, through the OBD-II interface 102, and in connection with vehicle's OBD/ECU system 100 through shared electronic OBD buss 133, wherein the vehicle's OBD/ECU system 100 comprises multiple/plural OBD-II systems 121a, 121b.
teaches on a system, similar to the telematic device, in the instant application, configured to be connected (wirelessly or hardwired) to 0BDII interface of vehicle, the system, similar to the telematic device, in the instant application, configured to collect vehicle data, similar to how it is taught in the instant application.
Weimerskirch, in turn, teaches, through the invention (see entire document), particularly in fig. 1-3, Para [0005, 0023], claim 19, system for providing privacy protection of biometric related information for an occupant in a vehicle; the system that includes a memory device and a controller; the controller that includes the memory device and configured to receive biometric information for a vehicle occupant from a first mobile device; the controller further configured to receive a signal indicative of a privacy setting from a plurality of privacy settings to share the biometric information from one of a user interface mounted in the vehicle and the first mobile device; the controller further configured to transmit the biometric information externally from the vehicle to one of an emergency call center and a second mobile device based on the signal; the display 22 (or user interface) that enables the driver to select various options (e.g., vehicle only option, limited external option, and full external option, etc.) with respect to the amount of biometric data that is shared to electrical devices positioned external to the vehicle 12.
Weimerskirch further teaches, through the invention (see entire document), particularly in fig. 1-2, Para [0015], instrument panel 16 that generally includes a human machine interface ("HMI") display 22 (hereafter "display") (or user interface) that electronically communicates with the seat controller 18; while not shown, the seat controller 18 and the display 22 that may transmit/receive data to and from one another via a data communication bus (not shown); the bus that may be implemented as a High/Medium Speed Controller Area Network (CAN) bus, a Local Interconnect Network (LIN) bus, or other suitable bus generally situated to facilitate data transfer in the vehicle 12; the particular type of bus used that may be varied to meet the desired criteria of a particular implementation; that it is recognized that the seat controller 18 may transmit/data to and from any electrical devices as disclosed herein via the data communication bus; the display 22 that may be arranged to include various switches (or selectable switches) via a touch screen implementation to enable the driver or vehicle passenger to select the manner in which the biometric information is disseminated within the vehicle 12 and externally from the vehicle 12. 
teach on step for controlling data (via memory and firmware) through plurality of internal interfaces and plurality of external interfaces in the instant application.
Lopez-Honojosa, in turn, teaches, through the invention (see entire document), particularly in fig. 1-4, Para [0054-0055], the biometric authentication interfaces 109 and/or 117 that may implement biometric identification based on iris recognition or retinal scanning; iris recognition as an automated method of biometric identification that uses mathematical pattern-recognition techniques on video images of one or both of the irises of an individual's eyes, whose complex patterns are unique, stable, and can be seen from some distance; retinal scanning as a different, ocular-based biometric technology that uses the unique patterns on a person's retina blood vessels; iris recognition that uses video camera technology with subtle near infrared (IR) illumination to acquire images of the detail-rich, intricate structures of the iris which are visible externally; digital templates encoded from these patterns by mathematical and statistical algorithms that allow the identification of an individual or someone pretending to be that individual; a databases of enrolled templates that can be searched by a matcher engine at speeds measured in the millions of templates per second per (single-core) CPU, and with remarkably low false match rates; such a database of enrolled templates that can be maintained in, for example, a memory such as the memory 308 discussed and illustrated in FIG. 4.
The Examiner finds that the above, in the Lopez-Honojosa reference, teach on step for obtaining (via at least one internal interface) at least one unique personal attribute in the instant application.
Kamhi, in turn, teaches, through the invention (see entire document), particularly in fig. 1-2, Para [0051, 0087], sensor data that relates to features such as vehicle operations, vehicle position, and vehicle pose, …, and environmental-characteristics pertaining to a vehicle interior or outside of the vehicle; the above arrangement that can be configured so that the controller system 20 communicates with, or at least receives signals from sensors of the sensor sub-system 60, via wired or short-range wireless communication links 116, 120.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Kamhi teach on obtaining and transmitting/sharing vehicle data indicative of operation of the vehicle.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Boye by incorporating, applying and utilizing the above steps, technique and features as taught by Lightner. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to both access and send data over the ODB-II connector using a remote, wireless system that connects to the Internet using an airlink; AND YET (recently added) to remotely characterize a vehicle's performance (see entire Lightner document, particularly c2, lines 49-57); 
by incorporating, applying and utilizing the above steps, technique and features as taught by Weimerskirch. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide privacy protection of biometric related information for an occupant in a vehicle; to facilitate data transfer in the vehicle (see entire Weimerskirch document, particularly Para [0003-0005, 0015]); 
by incorporating, applying and utilizing the above steps, technique and features as taught by Lopez-Honojosa. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide for biometric authentication and control for connected vehicles and autonomous vehicles; to authorize or authenticate a user through biometric authentication or authorization for access to a vehicle electronic system or vehicle electronic 
by incorporating, applying and utilizing the above steps, technique and features as taught by Kamhi. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to communicate data or at least receives signals from sensors of the sensor sub-system, via wired or short-range wireless communication links (see entire Kamhi document, particularly Para [0087]).
Hence, the examiner presents that motivations to combine teaching of Boye and Lightner, as well as combine teaching of Boye and Weimerskirch, as well as combine teaching Boye and Lopez-Honojosa, and as well as combine teaching Boye and Kamhi have been provided for every combination of the references in the office action above; as well as the cited combination of references is proper, as a motivation(s) to combine the teachings of Boye and Lightner is(are) provided.   
	Therefore, it is believed that the rejections should be maintained.
2.	Applicant argues, on page 8 of the remarks, filed on 01/07/2022, that “… alleged motivation to combine Boye and Lightner references is entirely irrelevant to the disclosure of Boye;” that “…the Office Action fails to articulate any reason why including an OBD-11 interface in the system of Boye would be beneficial;” that “… the stated motivation "to both access and send data over the OBD-11 connector using
a remote, wireless system that connects to the Internet using an airlink" is insufficient;” that “… there is no reason to combine with Lightner to achieve the capability of the system of Boye that is already capable of sending data over the internet,” BUT, HOWEVER, Applicant does not provide a solid evidence or explanation on WHY alleged motivation to combine Boye and Lightner references is entirely irrelevant to the disclosure of Boye; OR WHY the Office Action fails to articulate any reason why including an OBD-11 interface in the system of Boye would be beneficial; OR WHY the stated motivation "to both access and send data over the OBD-11 connector using a remote, wireless system that connects to the Internet using an airlink" is insufficient; OR WHY there is no reason to combine with Lightner to achieve the capability of the system of Boye that is already capable of sending data over the internet.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Boye by incorporating, applying and utilizing the above steps, technique and features as taught by Lightner. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to both access and send data over the ODB-II connector using a remote, wireless system that connects to the Internet using an airlink; AND YET (recently added) to remotely characterize a vehicle's performance (see entire Lightner document, particularly c2, lines 49-57).
	Therefore, it is believed that the rejections should be maintained.
3.	Applicant argues, on page 8 of the remarks, filed on 01/07/2022, that “… the system of Boye is wholly unconcerned with vehicle data, as the stated purpose of the system is to authenticate a driver using biometric information before the vehicle is able to be operated (see, e.g., Boye paragraphs [0010] and [0014]);” that “[b]ecause Boye is unconcerned with vehicle data, there would be need to access data from an OBD-11 interface (or similar interface) to obtain such vehicle data;” that “… one of skill in the art would not have been motivated to add this capability to Boye because Boye simply is unconcerned with vehicle data;” that “… adding such functionality to Boye would incur additional significant cost in order to transmit such data, as data transmission using an airlink, such as cellular or satellite, is quite expensive;” that “… adding such functionality to Boye would incur additional significant cost in order to transmit such data, as data transmission using an airlink, such as cellular or satellite, is quite expensive;” that “ [a] person of skill in the art would not have been motived to include an unnecessary feature let alone one that would incur significant operational cost.” 
	The Examiner respectfully disagrees, and kindly draws Applicant’s attention at the office action above, where the Examiner purposely presents numerously the following: “(see entire [Boye and other] document, particularly fig…, Para …), meaning NOT ONLY Boye paragraphs [0010] and [0014], as sited by Applicant, need to be seen.
The Examiner also kindly draws Applicant’s attention at the following paragraphs:

Para [0020] of the Boye reference, where it is stated that: ”[d]epending on the result of processing the data to determine if the user 5 is authorized to access the shared vehicle 1, the server device 9 can transmit a corresponding data signal to the control unit 15 in the shared vehicle 1 via the communication device 10 to cause the shared vehicle 1 to unlock the door 8 or deny access or entry;”
Para [0021] of the Boye reference, where it is stated that: ”[e]xamples of sensors include image sensors for a camera, an optical scanner or sensor, a fingerprint sensor, a card reader, and RFID reader, a Bluetooth® radio, or any other suitable device that can retrieve, capture, or otherwise obtain data from the user's 5 identification, directly from the user 5, or combinations thereof. In at least some embodiments, the detection device 13 also operates as a data acquisition device. In these embodiments, the detection device 13 includes processors or other programmable circuits that execute program modules or other program code for processing the data captured by the sensors. In alternative embodiments, the detection device 13 is primarily a sensor and the enabling device 2 executes the program modules or other program code for processing the data captured by the sensors. In these alternative embodiments, the detection device 13 and the enabling device 2 cooperate to function as the data acquisition device;”
Para [0037] of the Boye reference, where it is stated that: ”[o]ther settings of the shared vehicle 5 that can be stored or automatically implemented … include a governor or speed limiting device that restricts the shared vehicle's 1 speed so it does not exceed a certain level, which can be particularly useful for certain classes of people such as user's 5 who are under a certain age or user's 5 who have a determined number of traffic violations. Similarly, the size of letters and numbers displayed on the information cluster, heads up display, or any other display can be increased for certain classes of users 5 such as users 5 who are over a determined age or users 5 who have a glasses rating on their driver's license;”
Para [0040] of the Boye reference, where it is stated that: ”… the shared vehicle 1 can allow or request the driver to continue operating the shared vehicle 1 but restrict or disable operation of the vehicle (e.g., govern or slow the speed of the vehicle 1), restrict operation of the accessories (e.g., radio, HVAC), 
Hence, taking into consideration the above, the Examiner finds that the system of Boye is concerned with vehicle data, AND that the stated purpose of the system is NOT ONLY to authenticate a driver using biometric information before the vehicle is able to be operated.
	Additionally, however, Applicant does not provide a solid evidence or explanation on WHY the system of Boye is wholly unconcerned with vehicle data, as the stated purpose of the system is to authenticate a driver using biometric information before the vehicle is able to be operated (see, e.g., Boye paragraphs [0010] and [0014]); OR WHY because Boye is unconcerned with vehicle data, there would be need to access data from an OBD-11 interface (or similar interface) to obtain such vehicle data; OR WHY one of skill in the art would not have been motivated to add this capability to Boye because Boye simply is unconcerned with vehicle data; OR WHY adding such functionality to Boye would incur additional significant cost in order to transmit such data, as data transmission using an airlink, such as cellular or satellite, is quite expensive; OR WHY adding such functionality to Boye would incur additional significant cost in order to transmit such data, as data transmission using an airlink, such as cellular or satellite, is quite expensive; OR WHY a person of skill in the art would not have been motived to include an unnecessary feature let alone one that would incur significant operational cost. 
Therefore, it is believed that the rejections should be maintained.
4.	In response to applicant's argument that the references fail to show certain features of, or show certain features opposed to applicant’s invention, it is noted that the features upon which applicant relies (i.e., incurring additional significant cost in order to transmit such data, as data transmission using an airlink, such as cellular or satellite, is quite expensive; including an unnecessary feature let alone one that would incur significant operational cost) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the Applicant’s remarks or specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
5.	Regarding the applicant’s arguments on pages 8-9 of the remarks with respect to claims 28-29 and dependent claims that “[c]laims 28 and 29 depend from independent claim 1, which Applicant believes to 
For the above reason, it is believed that the rejections should be maintained.


Conclusion
           THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662